Title: To Benjamin Franklin from ——— Beyer, 17 January 1785
From: Beyer, ——
To: Franklin, Benjamin


				
					Monsieur,
					Paris ce 17. Janvier 1785.
				
				Les bontés dont vous daignés m’honorer m’enhardissent à prendre la liberté de vous informer que MM. de l’académie m’ont fait dire de me rendre à leur assemblée de mercredi prochain, avec l’instrument dont je Suis l’inventeur. Comme je ne fais aucun doute, Monsieur, du plaisir que vous aurés à apprendre le Jugement que ces Mrs. auront porté Sur la Construction de mon instrument, Je me ferai un devoir de vous en instruire et de vous demander de nouveau la Continuation de vos bontés et de votre puissante protection.
				Je Suis avec un trés profond respect, Monsieur, Votre trés humble et trés obéissant Serviteur
				
					
						Beyer
					
					M. francklin.
				
			 
				Notation: Beyer 17 Jan. 85

			